DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
	The applicants’ argues: “Regarding Claims 1, 11 and 15, Examiner states that Olsson '664 teaches that the position of the buried utility (103) on the display unit (380) is updated in real-time based on corresponding movements of the buried utility locator (220 or 300) above the ground surface (104) {see para.[0084] and [0088] for details]. Applicant respectfully disagrees, and traverses…The simultaneous processing only refers to the fact that the tasks of processing of the received magnetic field signs and the received marker device reply signals, as well as generating information associated with both the buried utility and the marker device "may be done simultaneously”, i.e. they can be done at the same time. This is not the same thing as updating the position of the buried utility on the display unit in real-time based on corresponding movements of the buried utility locator above the ground surface, as claimed by the Applicant.” 
	A1) In response to the above, the examiner appreciates the arguments but respectfully disagrees. Claims 1, 11 and 15 state: “…wherein the position of the buried utility on the display unit [located in claims 11 and 15] is updated in real-time based on corresponding movements of the buried utility locator above the ground surface.” The examiner interpret the limitation as updated real-time of the position of the buried utility only happens when the utility locator is on the move.  So one of ordinary skill would take a position that no movement then no update real time position is taken by the locator. 
A2) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). So therefore, the examiner believes that Olsson ‘664, Olsson ‘086 and Nielsen, alone and in combination, teach all of the elements in the claims. Regarding Olsson ‘664, paragraph [0006] states: “Buried objects are frequently located by utility employees or other uses by moving a utility locator over the ground or other areas where a utility is suspected of being present. The locator is moved over the ground or other surface by an operator, and receives and processes electromagnetic signals emitted from the utilities to determine, for example, information about the buried utilities' position underground and relative to the ground surface (e.g., in relative terms with respect to the user and/or in geographic latitude/longitude or other coordinate systems), depth below ground, utility type, multiple utility configurations (when more than one utility is present) and the like. These operations are commonly known in the art as "line tracing" or "locates."” Further, in paragraph [0063], it states: “…An operator [110] uses a utility locator 120 to find the buried utility, with the locator 120 operating by sensing magnetic field signals 106 emitted from the buried utility 103.” Lastly, in paragraph [0075], it states: “…In this system, a locator 220, having an integrated marker device excitation/transmitter subsystem (also denoted herein as an "integrated locator" for brevity) may be used to…perform standard locate operations. Such a locator may be configured in the same or similar way to that of locator 120 but with the addition of the integrated locator functionality…” Base on the above paragraphs along with paragraph [0084], the examiner concludes that the locator 220 of Olsson ‘664 is using real-time information in order for the system to operate as intended. 
A3) Furthermore, both Olsson ‘086 as well as Nielsen teach the limitation being argue. In Olsson ‘086 in paragraph [0030] it states: “For example, in one aspect, a locator may be enabled to allow for real time depth correction of the buried utility line. In such embodiments a distance sensor may be utilized to calculate the distance the locator is from the Earth's surface. By calculating the distance the locator is from the Earth's surface, a more accurate measurement of the buried utility lines depth within the Earth may also be determined. In such enhanced locator, the user interface may be enabled to display this corrected depth information…” In Nielsen paragraph [0036] states: “…In yet another exemplary implementation, various information to be logged in an electronic record may be passed/transmitted in essentially real-time to one or more display devices to facilitate an essentially real-time electronic rendering on an available display field of a locate operation in process.” Therefore, the examiner believes the prior arts still reads on the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (2015/0123664) in view of Olsson (2014/0340086) [refer to herein as Olsson ‘086] and further in view of Nielsen et al (2010/0188245).

    PNG
    media_image1.png
    429
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    675
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    768
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    706
    551
    media_image4.png
    Greyscale

Regarding claim 1, Olsson et al disclose [se Figs. 2A-3] a system (marker device system 200) for electronically marking buried utilities (buried utility 103), comprising: an electronic marker device (detect marker device 270) placed below a ground surface (ground surface 104) in proximity to a buried utility (103); a buried utility locator (locator 220 or 300) including: a marker excitation device [not sown but see para [0077] for details] to generate and provide a marker excitation signal (excitation signal 233) [see para [0081] for details] to the electronic marker device (270); a locator front-end subsystem [not shown in Figs, 2A-2B but see paragraphs [0081] and [0083] for details or front end subsystem 310 in Fig. 3] to receive a marker response signal (reply signal 235) from the electronic marker device (270) responsive to the marker excitation signal (233) and magnetic field signals (magnetic field signals 231) emitted from the buried utility (103); and a locator processing element (processing element 330) to process the received marker response signal (235) obtained from the electronic marker device (270) to generate marker device data indicative of identity and/or position of the placed electronic marker device (270), and further process the magnetic field signals (231) obtained from the buried utility locator (220 or 300) to generate utility data indicative of position of the buried utility (103) relative to the ground surface (104); and a computing device (locator 300 with subsystem 310) communicatively coupled to the buried utility locator (220), including a computing device processing element (module 350) and an association module (electronic module 320) coupled to the computing device processing element (350), the association module (320) being configured to receive the generated marker device data and the utility data from the buried utility locator (220 or 300), associate the marker device data to the utility data, and store the associated marker device data and the utility data into a non-transitory memory (memory 335) associated with the remote computing device (300 with 310) such that the utility data is retrievable from the non-transitory memory (335) based in part on the marker device data and a display unit (display unit 380) for displaying the buried utility (103) based on the utility data associated with the buried utility locator (220 or 300), wherein the position of the buried utility (103) is updated in real-time based on corresponding movements of the buried utility locator (220 or 300) above the ground surface (104). However, the prior art does not disclose that the display unit is virtually displaying the buried utility. Olsson ‘086 disclose a system for electronically marking buried utilities (buried utility 120 or 130), comprising: a buried utility locator (locator 100) and a display unit (display 212) for virtually displaying [see paragraph [0061] for details] the buried utility (120 or 130) based on the utility data associated with the buried utility locator (100), wherein the position of the buried utility (120 or 130) is updated in real-time based on corresponding movements of the buried utility locator (100) above the ground surface [see paragraphs [0030] for details]. Further, Olsson ‘086 teaches that the addition of a virtual display is advantageous because it helps indicate additional information including indications of environmental hazards (e.g., traffic, physical obstructions, etc.), and that real-time changes to information may be reflected on the display. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Olsson et al by having a virtual display as taught by Olsson in order to indicate additional information such as environmental hazards (e.g., traffic, physical obstructions, etc.) with real-time changes information may be reflected on the display. However, Olsson et al ‘664 in view of Olsson ‘086 do not disclose the computing device as a remote computing device. Nielsen et al disclose [see Fig. 4] a system (system 100) for electronically marking buried utilities, comprising: a buried utility locator (locate receiver 110) including a locator front-end subsystem (detection electronics 131) [located within locate receiver 110]; a locator processing element (control electronics 112) [located within locate receiver 110] and a remote computing device (remote computer 150) communicatively coupled to the buried utility locator (110) [via communication interface 124], including a processing element [not shown but see paragraph [0165] where it teaches having a central server] and an association module (locate data algorithm 137) coupled to the processing element, the association module (137) being configured to receive the generated marker device data and the utility data from the buried utility locator (110), associate the marker device data to the utility data, and store the associated marker device data and the utility data into a non-transitory memory [not shown but see paragraph [0165] and Note below of storing capabilities] where associated with the remote computing device (150) such that the utility data is retrievable from the non-transitory memory [see Note below] based in part on the marker device data. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Olsson et al in view of Olsson ‘086 by having a remote computing device as taught by Nielsen et al in order to assist an apparatus for performing a locate operation to detect a presence or an absence of at least one underground facility.
[Note: Although the prior art does not specifically disclose the claimed non-transitory memory this feature is seen to be an inherent teaching of the remote computer since storing is involve with the remote computer is disclosed [see paragraph [0165], last lines] and it is apparent that some type of non-transitory memory must be presented for the remote computer to function as intended.]
Regarding claim 2, Olsson et al disclose the electronic marker device (270) is a passive wireless marker device.
Regarding claim 3, Olsson et al disclose wherein the electronic marker device (270 or marker device 1100 in Figs. 11A-11C) comprises an electrical circuit (module 1120 or 1150) and an antenna (antenna 1110) coupled to the electrical circuit (1120 or 1150) [see paragraphs [0098]-[0099] for details].
Regarding claim 4, Olsson et al disclose [see Fig. 3] wherein the marker excitation device [not shown] is disposed in proximity to locator antennas (antennas 302) in the locator front-end subsystem (310), and wherein the marker excitation device comprises an electrical circuit (circuit 306) mounted on an inside portion of a marker ring and an antenna coiled (302) around an outer peripheral region of the marker ring with its ends connected to the electrical circuit (306).
Regarding claim 5, Olsson et al disclose wherein the electronic marker device (270) is placed in the ground surface (104). However, the prior art does not disclose that a central axis of the loop antenna of the marker device substantially tangential to the ground surface. It is known to one of ordinary skill to have the maker device antenna to be substantially tangential to the ground surface where needed by a user [as shown in item 270 by Olsson et al Figs. 2A-2B] [see MPEP 2144.06 In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the maker device antenna to be substantially tangential to the ground surface since Olsson et al marker device 270 is a functional or mechanical equivalents to the claimed marker device.
Regarding claim 6, Olsson et al disclose the electronic marker device (270) is placed below the ground surface (104) offset from the buried utility (103).
Regarding claim 7, Olsson et al disclose the buried utility (103) comprises a non-conductive material.
Regarding claim 8, Olsson et al disclose the marker device data comprises at least one of a serial code associated with the electronic marker device (270) and positional coordinates of the marker device relative to the ground surface (104) [see paragraphs [0100]-[0101] for details].
Regarding claim 9, Olsson et al disclose the utility data comprises position, including positional coordinates, depth and orientation of the buried utility (103) relative to the ground surface (104) [see paragraphs [0069] and [0077]-[0078] for details].
Regarding claim 10, Olsson et al disclose the buried utility locator (220) further comprises a position sensing module [not shown but see para [0078] for details] configured to [see Note below] generate positional coordinates of the marker device (270) based on the marker response signal and positional coordinates of the buried utility (103) based on the magnetic field signals (231) [see paragraphs [0078]-[0080] for details].
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 11, Olsson et al disclose [se Figs. 2A-3] a method for electronically marking buried utilities (buried utility 103), comprising: obtaining marker device data indicative of position and/or identity of an electronic marker device (detect marker device 270) placed below a ground surface (ground surface 104) in proximity to a buried utility (103) and utility data indicative of position of the buried utility (103) relative to the ground surface (104); associating [via locator 300 with subsystem 310 and module 320] the obtained the marker device data to the utility data, and storing the associated marker device data and the utility data into a non-transitory memory (memory 335) associated with computing device (300 with 310) such that the utility data is retrievable from the non-transitory memory (335) based in part on the marker device data and a display unit (display unit 380) for displaying the buried utility (103) based on the utility data associated with a buried utility locator (220 or 300), wherein the position of the buried utility (103) is updated in real-time based on corresponding movements of the buried utility locator (220 or 300) above the ground surface (104). However, the prior art does not disclose that the display unit is virtually displaying the buried utility. Olsson ‘086 disclose a system for electronically marking buried utilities (buried utility 120 or 130), comprising: a buried utility locator (locator 100) and a display unit (display 212) for virtually displaying [see paragraph [0061] for details] the buried utility (120 or 130) based on the utility data associated with the buried utility locator (100), wherein the position of the buried utility (120 or 130) is updated in real-time based on corresponding movements of the buried utility locator (100) above the ground surface [see paragraph [0030] for details]. Further, Olsson teaches that the addition of a virtual display is advantageous because it helps indicate additional information including indications of environmental hazards (e.g., traffic, physical obstructions, etc.), and that real-time changes to information may be reflected on the display. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Olsson et al by having a virtual display as taught by Olsson in order to indicate additional information such as environmental hazards (e.g., traffic, physical obstructions, etc.) with real-time changes information may be reflected on the display. However, Olsson et al in view of Olsson ‘086 do not disclose the computing device as a remote computing device. Nielsen et al disclose [see Fig. 4] a system (system 100) for electronically marking buried utilities, comprising: a buried utility locator (locate receiver 110) including a locator front-end subsystem (detection electronics 131) [located within locate receiver 110]; a locator processing element (control electronics 112) [located within locate receiver 110] and a remote computing device (remote computer 150) communicatively coupled to the buried utility locator (110) [via communication interface 124], including a processing element [not shown but see paragraph [0165] where it teaches having a central server] and an association module (locate data algorithm 137) coupled to the processing element, the association module (137) being configured to receive the generated marker device data and the utility data from the buried utility locator (110), associate the marker device data to the utility data, and store the associated marker device data and the utility data into a non-transitory memory [not shown but see paragraph [0165] and Note below of storing capabilities] where associated with the remote computing device (150) such that the utility data is retrievable from the non-transitory memory [see Note below] based in part on the marker device data. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Olsson et al in view of Olsson ‘086 by having a remote computing device as taught by Nielsen et al in order to assist an apparatus for performing a locate operation to detect a presence or an absence of at least one underground facility.
[Note: Although the prior art does not specifically disclose the claimed non-transitory memory this feature is seen to be an inherent teaching of the remote computer since storing is involve with the remote computer is disclosed [see paragraph [0165], last lines] and it is apparent that some type of non-transitory memory must be presented for the remote computer to function as intended.]
Regarding claim 12, Olsson et al disclose generating relative positioning data indicative
of a position of the buried utility (103) relative to the position of the electronic marker device
(270); associating the relative positioning data with the marker device data; and storing the
associating [via locator 300 with subsystem 310 and module 320] relative positioning data with
the marker device data; and storing the associated relative positioning data in the non-transitory memory (memory 335) such that the relative positioning data is retrievable from the non-transitory memory (335) based in part on the marker device data.
Regarding claim 13, Nielsen et al disclose downloading at least a portion of the associated marker device data and the utility data from the remotely located non-transitory
memory [not shown but see Note above] into a local memory (local memory 122) associated
with a buried utility locator [not shown] such that the utility data is retrievable from the local
memory (122) based in part on the marker device data.
Regarding claim 14, Olsson et al disclose synchronizing, periodically, the downloaded
portion of the associated marker device data and the utility data with the non-transitory memory (335).
Regarding claim 15, Olsson et al disclose a method of locating electronically marked
buried utility (buried utility 103) assets, comprising: providing, from a buried utility locator
(locator 220 or 300), a marker excitation signal (signal 233) to energize one or more electronic
marker devices (maker device 270) placed below a ground surface (surface 104) in proximity to
a buried utility (103); receiving, at the buried utility locator (220 or 300), marker response signal
(signal 235) responsive to the marker excitation signal (233) from the energized electronic
marker devices (270); retrieving utility data indicative of position of the buried utility (103)
corresponding to the energized marker devices (270) from a non-transitory memory (memory 335) associated with the buried utility locator (220 or 300); and displaying, virtually based on the utility data, the buried utility (103) on a display unit (display 380) associated with the buried utility locator 220 or 300), wherein position of the buried utility (103) on the display unit (380) is updated in real-time based on corresponding movements of the buried utility locator (220 or 300) above the ground surface (104) [see paragraphs [0084 ] and [0088] for details]. However, the prior art does not disclose that the display unit is virtually displaying the buried utility. Olsson disclose a system for electronically marking buried utilities (buried utility 120 or 130), comprising: a buried utility locator (locator 100) and a display unit (display 212) for
virtually displaying [see paragraph 0061] for details] the buried utility (120 or 130) based on the
utility data associated with the buried utility locator (100), wherein the position of the buried
utility (120 or 130) is updated in real-time based on corresponding movements of the buried
utility locator (100) above the ground surface [see paragraph [0030] for details]. Further, Olsson teaches that the addition of a virtual display is advantageous because it helps indicate additional information including indications of environmental hazards (e.g., traffic, physical obstructions, etc.), and that real-time changes to information may be reflected on the display. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Olsson et al by having a virtual display as taught by Olsson in order to indicate additional information such as environmental hazards (e.g., traffic, physical obstructions, etc.) with real-time changes information may be reflected on the display.
Regarding claim 16, Olsson et al disclose the buried utility (103) comprises a non-
conductive material.
Regarding claim 17, Olsson et al disclose wherein the non-transitory memory (335) is a local memory of the buried utility locator (220 or 300) comprising pre-loaded utility data associated with the electronic marker device (270).
Regarding claim 18, Olsson et al disclose the pre-loaded utility data in the local memory of the buried utility locator (220 or 300) is synchronized with the utility data stored in the non-transitory memory (335).
Regarding claim 19, Olsson et al disclose the position of the buried utility (103) comprises at least one of an absolute position of the buried utility (103) with respect to the ground surface (104) and the relative position of the buried utility (103) with respect to the electronic marker devices (270).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bench et al (US Patent No. 11,280,934 B2) - The present disclosure relates to electromagnetic marker devices for locating hidden or buried objects.
Bench et al (US Pub. No. 2021/0231833 A1) - A marker device embodiment may include separate concentrically-oriented receive and transmit antenna elements coupled to an ASIC which includes electronics to receive an input signal at a first frequency from a transmitter.
Nielsen et al (US Pub. No. 2010/0085185 A1) - Exemplary apparatus include locate devices that generate, store and/or transmit electronic records of locate information relating to detection of underground facilities.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 20-22, the primary reason for the allowance of the claims are presented by the examiner in the Office Action mailed on June 24, 2020 [for claim 20] and November 4, 2021 [for claims 21-22].
Base on the arguments and rejections given above by the examiner, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858